WELLIVER, Judge,
dissenting.
I respectfully dissent.
If the ultimate goal is, as set forth in the concurring opinion, “for the parties to try to settle this dispute in a reasonable manner,” then the Court has only two alternatives: (1) in the Court’s discretion, deny both writs; or (2) appoint a master, hear the evidence, and decide and resolve the issues in a reasonable manner based upon the evidence adduced.
The parent who always takes the position that his progeny can do no wrong rarely contributes to the reasonable resolution of disputes.
I would appoint a master and then render a decision founded in fact and calculated to promote the most effective administration of the judicial system.